 
Exhibit 10.1
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is effective as of April 4,
2019, (the “Effective Date”) by and between Flux Power Holdings, Inc., a Nevada
corporation (the “Company”), and   (“Indemnitee”) and the parties hereby agree
as follows:
 
1. Services by Indemnitee. Indemnitee agrees to serve as a director and/or
executive officer of the Company so long as he or she is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Articles of Incorporation and bylaws of the Company or any subsidiary of the
Company and until such time as he or she resigns or fails to stand for election
or is removed from his or her position. Indemnitee may, at any time and for any
reason, resign or be removed from such position (subject to any other
contractual obligation or other obligation imposed by operation of law), in
which event the Company shall have no obligation under this Agreement to
continue Indemnitee in any such position.
 
2. Indemnification.
 
2.1 The Company hereby agrees to hold harmless and indemnify Indemnitee against
any and all Expenses incurred by reason of the fact that Indemnitee is or was a
director, officer, agent, or advisor of the Company, or is or was serving at the
request of the Company as a director, officer, employee, agent or advisor of
another corporation, partnership, joint venture, trust, limited liability
company, or other entity or enterprise, but only if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interest of the Company and, in the case of a criminal proceeding, had no
reasonable cause to believe that his conduct was unlawful. The termination of
any Proceeding by judgment, order of the court, settlement, conviction, or upon
a plea of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interest of the Company,
and with respect to any criminal proceeding, shall not create a presumption that
such person believed that his conduct was unlawful. The indemnification provided
herein shall be applicable whether or not negligence or gross negligence of the
Indemnitee is alleged or proven. Notwithstanding the foregoing, in the case of
any Proceeding brought by or in the right of the Company, Indemnitee shall not
be entitled to indemnification for any claim, issue or matter as to which
Indemnitee has been adjudged by a court of competent jurisdiction, after
exhaustion of all appeals therefrom, to be liable to the Company or for amounts
paid in settlement to the Company, unless and only to the extent that, the court
in which the Proceeding was brought or another court of competent jurisdiction
determines, on application, that in view of all the circumstances, the person is
fairly and reasonably entitled to indemnity for such expenses as the court deems
proper.
 
2.2 Notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated under this Agreement to continue to indemnify Indemnitee
with respect to:
 
2.2.1 the reporting or accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934 as amended, or similar provisions of any state
statutory or common law;
 
 
1

 
 
2.2.2 any attempt to acquire, or obtain voting rights with respect to, at least
fifty percent (50%) of the then outstanding voting stock of the Company, whether
by tender offer, proxy solicitation or otherwise, if (a) Indemnitee attempted to
acquire or obtain voting rights with respect to such stock or was or became a
member of a group consisting of two (2) or more persons that had agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of acquiring, obtaining voting rights with respect, holding, voting or
disposing of such stock, and (b) such attempt to acquire or obtain voting rights
with respect to such stock was not approved by a majority of the directors of
the Company. For purposes of determining whether any tender offer, proxy
solicitation or other transaction constituted an attempt by Indemnitee, or a
group (as described above) of which Indemnitee was or became a member, to
acquire or obtain voting rights with respect to at least fifty percent (50%) of
the then outstanding voting stock of the Company, there shall be counted toward
the required number of shares of voting stock any shares which, immediately
prior to the commencement of such tender offer, proxy solicitation or other
transaction, (x) were owned by Indemnitee or any member of any such group, (y)
Indemnitee or any member of any such group had the right to vote, or (z)
Indemnitee or any member of any such group had the right to acquire;
 
2.2.3 any solicitation of proxies by Indemnitee, or by a group of which he was
or became a member consisting of two or more persons that had agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of soliciting proxies, in opposition to any solicitation of proxies
approved by the Company’s Board of Directors; or
 
2.2.4 any act or omission by Indemnitee that constitutes a breach of or default
under any agreement between Indemnitee and the Company.
 
2.3 Subject to Section 3, Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate the indemnity described in Section 2.
 
3. Choice of Counsel. Indemnitee shall be entitled to employ, and be reimbursed
for the fees and disbursements of, counsel separate from that chosen by any
other person or persons whom the Company is obligated to indemnify with respect
to the same or any related or similar Proceeding.
 
4. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee shall be advanced from time to time by the Company to him within
thirty (30) days after the receipt by the Company of a written request for an
advance of Expenses, whether prior to or after final disposition of a Proceeding
(except to the extent that there has been a Final Adverse Determination that
Indemnitee is not entitled to be indemnified for such Expenses), including
without limitation any Proceeding brought by or in the right of the Company;
provided, however, that Indemnitee shall not be entitled to the advancement of
Expenses in connection with any Proceeding relating to his termination by or
resignation from the Company or arising out of the circumstances described in
Section 2.2 above. The written request for and advancement of any and all
Expenses under this paragraph shall contain reasonable detail of the Expenses
incurred by Indemnitee. Indemnitee hereby agrees to repay the Company the
amounts advanced if it is ultimately determined that Indemnitee is not entitled
to be indemnified pursuant to the terms of this Agreement.
 
5. Additional Limitations. The foregoing indemnity and advancement of Expenses
shall apply only to the extent that Indemnitee has not been indemnified and
reimbursed pursuant to such insurance as the Company may maintain for
Indemnitee’s benefit, or otherwise; provided, however, that notwithstanding the
availability of such other indemnification and reimbursement, Indemnitee may
claim indemnification and advancement of Expenses pursuant to this Agreement by
assigning to the Company, at its request, Indemnitee’s claims under such
insurance to the extent Indemnitee has been paid by the Company.
 
 
2

 
 

6. Insurance and Funding. The Company may purchase and maintain insurance to
protect itself and/or Indemnitee against any Expenses in connection with any
Proceeding to the fullest extent permitted by applicable laws. The Company may
create a trust fund, grant an interest in assets or use other means (including,
without limitation, a letter of credit) to ensure the payment of such amounts as
may be necessary to effect indemnification or advancement of Expenses as
provided in this Agreement. If, at the time the Company receives notice from any
source of a Proceeding as to which Indemnitee is a party or a participant (as a
witness or otherwise), the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policies.
 
7. Procedure for Determination of Entitlement to Indemnification.
 
7.1 Whenever Indemnitee believes that he is entitled to indemnification pursuant
to this Agreement (other than pursuant to Section 4 above), Indemnitee shall
submit a written request for indemnification to the Company. Any request for
indemnification shall include sufficient documentation or information reasonably
available to Indemnitee to support his claim for indemnification. Indemnitee
shall submit his claim for indemnification within a reasonable time not to
exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendre or its
equivalent, final termination or other disposition or partial disposition of any
Proceeding, whichever is the later date for which Indemnitee requests
indemnification. The president or the secretary or other appropriate officer of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board of Directors of the Company in writing that
Indemnitee has made such request. Determination of Indemnitee’s entitlement to
indemnification shall be made not later than sixty (60) days after the Company’s
receipt of the written request for such indemnification. If no determination has
been made in such 60-day period, the Company shall be deemed to have approved
the request.
 
7.2 The Indemnitee shall be entitled to select the forum in which Indemnitee’s
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 7.1 above. The forum
shall be any one of the following:
 
7.2.1 The stockholders of the Company;
 
7.2.2 A quorum of the Board of Directors consisting of Disinterested Directors;
or
 
7.2.3 Independent Legal Counsel, who shall make the determination in a written
opinion.
 
7.3 Upon making a request for indemnification, Indemnitee shall be presumed to
be entitled to indemnification under this Agreement and the Company shall have
the burden of proof to overcome that presumption in reaching any contrary
determination. The termination of any Proceeding by judgment, order, settlement,
arbitration award or conviction, or upon a plea of nolo contendre or its
equivalent shall not affect this presumption or, except as provided in Section 2
or 5 hereof, establish a presumption with regard to any factual matter relevant
to determining Indemnitee’s rights to indemnification hereunder.
 
7.4 The Company agrees to pay the reasonable fees and expenses of Independent
Legal Counsel should such counsel be retained to make a determination of
Indemnitee’s entitlement to indemnification pursuant to Section 7 of this
Agreement, and to fully indemnify such counsel or by any of them arising out of
or relating to this Agreement or their engagement pursuant hereto, except with
respect to expenses and losses resulting from the negligence or willful
misconduct of such counsel.
 
 
3

 
 

8. Undertaking By Indemnitee. Indemnitee hereby undertakes to repay to the
Company any advances of Expenses pursuant to this Agreement to the extent that
it is ultimately determined that Indemnitee is not entitled to indemnification.
 
9. Remedies of Indemnitee.
 
9.1 In the event that (i) a determination pursuant to Section 7 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in any court of competent
jurisdiction of his rights. The Company shall not oppose Indemnitee’s right to
indemnification under this Agreement and the Company shall have the burden of
proof to overcome that presumption.
 
9.2 In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 7
hereof, the decision in the judicial proceeding provided in Section 9.1 shall be
made de novo and Indemnitee shall not be prejudiced by reason of a determination
that he or she is not entitled to indemnification.
 
9.3 If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 7 hereof or otherwise pursuant to the terms of this
Agreement, the Company shall be bound by such determination in the absence of
(i) misrepresentation of a material fact by Indemnitee or (ii) a specific
finding (which has become final) by a court of competent jurisdiction that all
or any part of such indemnification is expressly prohibited by Nevada law.
 
10. Modification, Waiver, Termination, and Cancellation. No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.
 
11. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission to
notify the Company will not relieve it from any liability which it may have to
Indemnitee if such omission does not prejudice the Company’s rights. If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice, and such omission shall not
relieve the Company from any liability which it may have to Indemnitee otherwise
than under this Agreement.
 
12. Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company's written consent. The Company shall not
settle any Proceeding in any manner which would impose any penalty or limitation
on Indemnitee's rights under this Agreement without Indemnitee's written
consent. Neither the Company nor Indemnitee will unreasonably withhold its or
his consent to any proposed settlement. The Company shall not be liable to
indemnify Indemnitee under this Agreement with regard to any judicial award if
the Company was not given a reasonable and timely opportunity, at its expense,
to participate in the defense of such action.
 
 
4

 
 

13. Continuation Of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, agent, or advisor of the Company (or is or was serving at the request
of the Company as a director, officer, employee, agent, or advisor of another
corporation, partnership, joint venture, trust, limited liability company, or
other enterprise) and shall continue thereafter so long as Indemnitee shall be
subject to any possible Proceeding.
 
14. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.
 
15. Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or by overnight courier such as Federal Express, or sent by certified
or registered mail with postage prepaid, addressed as:
 
If to Indemnitee,
to:                                                                
 
 
 
If to the Company, to:                                       985 Poinsettia Ave.
Vista, California 92081
Attn: President
 
With a copy to:                                                 John P. Yung,
Esq.
Lewis Brisbois
2020 West El Camino Avenue, Suite 700
Sacramento, CA 95833
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be. Notices given as set forth
herein shall be conclusively deemed to have been received by the party to whom
addressed upon receipt, if delivered personally or by overnight courier, and
three business days after the same is deposited in the United States mail if
sent by certified or registered mail.
 
16. Non-exclusivity. The indemnification and advancement of Expenses provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Articles of Incorporation or Bylaws, the
Chapter 78 of the Nevada Revised Statutes, any policy or policies of directors'
and officers' liability insurance, any agreement, or otherwise, both as to
action in his official capacity and as to action in another capacity while
holding such office. However, Indemnitee shall reimburse the Company for amounts
paid to him under this Agreement in an amount equal to any payments received
pursuant to such other rights to the extent such payments duplicate any payments
received pursuant to this Agreement.
 
17. Certain Definitions.
 
17.1 “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.
 
 
5

 
 

17.2 “Expenses” shall include, without limitation, any judgments, fines, and
penalties against Indemnitee in connection with a Proceeding; amounts paid by
Indemnitee in settlement of a Proceeding; and all attorneys' fees and
disbursements, accountants' fees and disbursements, private investigation fees
and disbursements, retainers, court costs, transcript costs, fees of experts,
fees and expenses of witnesses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, and all other
disbursements or expenses reasonably incurred by or for Indemnitee in connection
with prosecuting, defending, preparing to prosecute or defend, investigating, or
being or preparing to be a witness in a Proceeding or establishing Indemnitee's
right or entitlement to indemnification for any of the foregoing.
 
17.3 “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 7 hereof and either (i) a final adjudication in a court of competent
jurisdiction pursuant to Section 9.1 hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (ii) Indemnitee shall have failed to file a
complaint in a court of competent jurisdiction pursuant to Section 9.1 for a
period of one hundred twenty (120) days after the determination made pursuant to
Section 7 hereof.
 
17.4 “Independent Legal Counsel” shall mean a law firm or a member of a law firm
selected by the Company and approved by Indemnitee (which approval shall not be
unreasonably withheld) and that neither is presently nor in the past five years
has been retained to represent: (i) the Company or any of its subsidiaries or
affiliates, or Indemnitee or any corporation as to which Indemnitee was or is a
director, officer, employee or agent, or any subsidiary or affiliate of such a
corporation, in any material matter, or (ii) any other party to the Proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term Independent Legal Counsel shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
 
17.5 “Proceeding” shall include any threatened, pending, or completed action,
suit, or proceeding, whether brought by or in the right of the Company or
otherwise and whether of a civil, criminal, administrative, or investigative
nature, in which Indemnitee was, is, or will be involved as a party, as a
witness, or otherwise, by reason of the fact that Indemnitee is or was a
director, officer, agent, or advisor of the Company, by reason of any action
taken by him or of any inaction on his part while acting as a director, officer,
agent, or advisor of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee, agent,
or advisor of another corporation, partnership, joint venture, trust, limited
liability company, or other entity or enterprise, in each case whether or not he
is acting or serving in any such capacity at the time any liability or expense
is incurred for which indemnification or reimbursement can be provided under
this Agreement; provided, that any such action which is brought by Indemnitee to
enforce his rights under this Agreement shall not be a Proceeding without prior
approval of a majority of the board of directors of the Company.
 
18. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company), spouses, heirs and personal and legal
representatives.
 
 
6

 
 

19. Severability. If any provision(s) of this Agreement (or any portion thereof)
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby; and (ii) to
the fullest extent legally possible, the provisions of this Agreement shall be
construed so as to give effect to the intent of any provision held invalid,
illegal or unenforceable.
 
20. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules.
 
21. Attorneys Fees. In any proceeding brought to enforce any provision of this
Agreement, or to seek damages for a breach of any provision hereof, or when any
provision hereof is validly asserted as a defense, the prevailing party shall be
entitled to receive from the other party all reasonable attorneys fees and costs
in connection therewith.
 
22. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 16 hereof.
 
23. Amendments, Termination and Waiver. No supplement, modification, amendment
or termination of this Agreement shall be binding unless executed in writing by
the parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.
 
24. Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same Agreement.
 
25. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
 
26. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Proceeding made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under insurance policy, Articles of Incorporation or otherwise) of the amounts
otherwise identifiable hereunder.
 
 
7

 
 

27. Contribution. If the indemnification provided in Section 2 is unavailable,
then, in respect of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in the Proceeding), the Company shall
contribute to the amount of Expenses, judgments, fines, penalties and amounts
paid in settlement as appropriate to reflect: (i) the relative benefits received
by the Company, on the one hand, and Indemnitee, on the other hand, from the
transaction from which the Proceeding arose, and (ii) the relative fault of the
Company, on the one hand, and of Indemnitee, on the other, in connection with
the events which resulted in such Expenses, judgments, fines, penalties and
amounts paid in settlement, as well as any other relevant equitable
considerations. The relative fault of the Company, on the one hand, and of
Indemnitee, on the other, shall be determined by reference to, among other
things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses.
The Company agrees that it would not be just and equitable if contribution
pursuant to this Section 27 were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
described in this Section 27.
 
[Signatures on following page]
 
 
8

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
COMPANY
 
Flux Power Holdings, Inc.
 
By:______________________________
Name: Ron Dutt, CEO

 
 
INDEMNITEE
 
_________________________________

 
Name:
 


 
 
 
 
 
 
 
9
